Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- 6, 8, 9, 11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Schless (US 2006/0000655 A1).
	Regarding claim 1, Schless (Figures 1-4) teaches a core (monocoque frame 104 and motor support tube 402) for an electric motorcycle comprising: a monocoque (monocoque frame 104) that defines a mouth (circular machined cutout 204), the monocoque dimensioned to enclose a battery pack (dual batteries 108a and 108b); a housing (motor support tube 402) for a motor (electric motor 106) and gear (toothed pulley 136), the housing connected to the monocoque inside the mouth; and fixation points defined in the core for removably attaching one or more suspension mounts (bifurcated member 116 and drive shaft of the motor 106).
see Figures 1 and 2).
	Regarding claim 3, Schless further teaches that the suspension mounts include a shock absorber mount and a swingarm mount (bifurcated member 116 mounting right and left spring loaded damping tubes 118a and 118b and drive shaft of the motor 106 mounting 132).
	Regarding claim 4, Schless further teaches that the suspension mounts include a shock absorber mount and a combined swingarm and shock absorber link mount (bifurcated member 116 and drive shaft of the motor 106; mounting 132 and 134).
	Regarding claim 5, Schless further teaches that the fixation points are in the monocoque bifurcated member 116 can be rotatably inserted through the frame 104 with upper and lower bearings).
	Regarding claim 6, Schless further teaches that the fixation points are in the housing for the motor and gear (drive shaft of the motor 106).
	Regarding claim 8, Schless further teaches that the monocoque comprises two clamshells (Para [0022]; and Figure 2).
	Regarding claim 9, Schless further teaches that the monocoque comprises two side plates and a wall between the side plates (the wall connecting the two plates shown in Figure 2).
	Regarding claim 11, Schless further teaches that the monocoque covers a majority of a front, a majority of a top, and a majority of a bottom of the housing for the motor and gear (see Figures 1 and 2).
bifurcated member 116 can be rotatably inserted through the frame 104 with upper and lower bearings).
	Regarding claim 14, Schless further teaches fixation points for one or more accessories (front and rear foot pegs 514a and 514b; see Figure 5).
	Regarding claim 15, Schless further teaches the monocoque has a C-shape (see Figure 1).
Claims 1, 2, 5-10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bland et al. (US 2011/0036657 A1) hereinafter, Bland.
	Regarding claim 1, Bland teaches a core for an electric motorcycle (a frame structure 28, a motor housing 30) comprising: a monocoque (a frame structure 28) that defines a mouth, the monocoque dimensioned to enclose a battery pack (one or more battery modules 38); a housing (a motor housing 30) for a motor (electric motor 22) and gear, the housing connected to the monocoque inside the mouth; and fixation points (two holes in each beam member 40, two connection points 46 and pivot point 50) defined in the core for removably attaching one or more suspension mounts (motor housing 30).
	Regarding claim 2, Bland further teaches that the one or more suspension mounts removably attached to the core (see Figure 3).
	Regarding claim 5, Bland further teaches that the fixation points are in the monocoque (two holes in each beam member 40; see Figure 3).
	Regarding claim 6, Bland further teaches that the fixation points are in the housing for the motor and gear (two connection points 46 and pivot point 50).
two holes in each beam member 40, two connection points 46 and pivot point 50).
	Regarding claim 8, Bland further teaches that the monocoque comprises two clamshells (beam members 40).
	Regarding claim 9, Bland further teaches that the monocoque comprises two side plates and a wall between the side plates (beam members 40 and lip member 52).
	Regarding claim 10, Bland further teaches a power electronics unit attached to a front side of the monocoque (frame structure 28 can support various other electric vehicle components 39 such as a motor controller, a battery charger, a battery management system, a voltage converter, a vehicle control unit, and a wiring harness; see Figure 3).
	Regarding claim 12, Bland further teaches that the monocoque comprises multiple layers that are removably connected together (see Figure 3).
	Regarding claim 13, Bland further teaches fixation points for a headstock (front ends 42 of the beam members form a head tube for pivotally retaining a portion of the fork assembly 26).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO-892 form teach electric motorcycles with monocoque battery housings of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611